DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 10-13, 30-34, 36-38, 40, 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LoDuca et al (2018/0056160 A1) (hereinafter LoDuca).
Claim 1, LoDuca discloses an athletic training device comprising:
a chassis (housing 8; figure 1), a portion of the chassis (opening formed to receive body 4 which holds a neck 10 which in turn includes a ball holder 12) having a size and shape to receive a ball thereon and to prevent passage of the ball therethrough into the chassis;
a sensor (sensors 42; figure 4; paragraph 0044, the ball presence sensor may include an IR proximity line-of-sight sensor used to detect the presence of a ball on the ball holder 12) configured to sense presence of a ball on the portion of the chassis and generate a signal indicative of sensed presence of a ball on the portion of the chassis (paragraph 0047, the IR sensor 78 may be used to detect ball presence data and provide the data to the control module 48), the chassis being configured to permit a ball to remain received on the portion of the chassis responsive to the signal indicative of sensed presence of a ball on the portion of the chassis; and
a display device (the control module 48 may display data from the ball on display 52 of the user interface 50; paragraph 0043) responsive to the sensor.
Claim 3, LoDuca shows the sensor includes a proximity sensor (paragraph 0044, the ball presence sensor may include an IR proximity line-of-sight sensor).
Claim 4, LoDuca shows the display device includes a plurality of light-emitting diodes illumination sources include light bulbs, laser diodes, LEDs or other light emitting devices; paragraph 0049).
Claim 5, LoDuca shows the plurality of light-emitting diodes is configured to display indicia regarding timing and status (paragraphs 0038, 0044, 0048, 0052, 0057).
Claim 7, LoDuca shows a computer processor (paragraph 0039, computer; paragraphs 0043 and 0051, processor).
Claim 9, LoDuca shows a control interface (paragraphs 0005 and 0036, the control system 40 comprising a user interface 44).
Claim 10, LoDuca shows the control interface is configured to turn the device on and off (paragraphs 0044, 0047).
Claim 11, LoDuca shows the control interface is configured to permit a user to select one of a plurality of modes (paragraphs 0005, 0036, 0044).
Claim 12, LoDuca shows an accelerometer (paragraph 0043) configured to sense at least one of motion and orientation.
Claim 13, LoDuca discloses, an audio output device. (paragraph 0047, last three lines of the paragraph).
Claim 30, LoDuca discloses an athletic training device comprising:
a chassis (housing 8; figure 1), a portion of the chassis (opening formed to receive body 4 which holds a neck 10 which in turn includes a ball holder 12) having a size and shape to receive a ball thereon and to prevent passage of the ball therethrough into the chassis;
a sensor (sensors 42; figure 4; paragraph 0044, the ball presence sensor may include an IR proximity line-of-sight sensor used to detect the presence of a ball on the ball holder 12) configured to sense presence of a ball on the portion of the chassis and generate a signal indicative of sensed presence of a ball on the portion of the chassis (paragraph 0047, the IR sensor 78 may be used to detect ball presence data and provide the data to the control module 48), the chassis being configured to permit a ball to remain received on the portion of the chassis responsive to the signal indicative of sensed presence of a ball on the portion of the chassis; 
a display device (the control module 48 may display data from the ball on display 52 of the user interface 50; paragraph 0043) responsive to the sensor; and
at least one user interface device (user interface 44).
Claim 31, LoDuca shows the user interface device and the athletic training device are configured for wireless communication with each other (column 8, lines 43-52).
Claim 32, LoDuca shows the at least one user interface device includes a wireless device chosen from a smart phone and a tablet (paragraphs 0007, 0039, 0040).
Claim 33, LoDuca shows the user interface device includes a device accessible by an athlete (the interface is capable of being accessed by anyone including the athlete).
Claim 34, LoDuca shows the user interface device includes a device accessible by a coach (the interface is capable of being accessed by anyone including the coach).
Claim 36, LoDuca shows the sensor includes a proximity sensor (paragraph 0044, the ball presence sensor may include an IR proximity line-of-sight sensor).
Claim 37, LoDuca shows the display device includes a plurality of light-emitting diodes illumination sources include light bulbs, laser diodes, LEDs or other light emitting devices; paragraph 0049).
Claim 38, LoDuca shows the plurality of light-emitting diodes is configured to display indicia regarding timing and status (paragraphs 0038, 0044, 0048, 0052, 0057).
Claim 40, LoDuca shows a computer processor (paragraph 0039, computer; paragraphs 0043 and 0051, processor).
Claim 42, LoDuca shows a control interface (paragraphs 0005 and 0036, the control system 40 comprising a user interface 44).
Claim 43, LoDuca shows the control interface is configured to turn the device on and off (paragraphs 0044, 0047).
Claim 44, LoDuca shows the control interface is configured to permit a user to select one of a plurality of modes (paragraphs 0005, 0036, 0044).
Claim 45, LoDuca shows an accelerometer (paragraph 0043) configured to sense at least one of motion and orientation.
Claim 46, LoDuca discloses, an audio output device. (paragraph 0047, last three lines of the paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 35, 39 are rejected under 35 U.S.C. 103 as being unpatentable over LoDuca et al (2018/0056160 A1) (hereinafter LoDuca).
Claim 2, LoDuca discloses the claimed device with the exception of the shape of the chassis being one of a cone.  It has been held that a change in shape and/or form is generally recognized as a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claim 6, LoDuca does not expressly disclose the LED light being dimmable.  It is known in the art to use dimmable LED light(s) in order to aid in conserving power.   It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Claim 35, LoDuca discloses the claimed device with the exception of the shape of the chassis being one of a cone.  It has been held that a change in shape and/or form is generally recognized as a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claim 39, LoDuca does not expressly disclose the LED light being dimmable.  It is known in the art to use dimmable LED light(s) in order to aid in conserving power.   It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 

Claims 8, 14-16, 17-20-29, 41, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable LoDuca et al (2018/0056160 A1) (hereinafter LoDuca) in view of LoDuca (10,497,278).
Claims 8, 14-16, LoDuca discloses the claimed device with the exception of the use of a NFC.  However, as taught by LoDuca ‘278 (sensor 125; column 5, lines 32-52) it is known in the art to utilize sensor with NFC capabilities for use in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for LoDuca’s device given that Loduca’278 teaches such is an appropriate manner to communicate with RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.
Claim 17, LoDuca discloses an athletic training device comprising:
a chassis (housing 8; figure 1), a portion of the chassis (opening formed to receive body 4 which holds a neck 10 which in turn includes a ball holder 12) having a size and shape to receive a ball thereon and to prevent passage of the ball therethrough into the chassis;
a sensor (sensors 42; figure 4; paragraph 0044, the ball presence sensor may include an IR proximity line-of-sight sensor used to detect the presence of a ball on the ball holder 12) configured to sense presence of a ball on the portion of the chassis and generate a signal indicative of sensed presence of a ball on the portion of the chassis (paragraph 0047, the IR sensor 78 may be used to detect ball presence data and provide the data to the control module 48), the chassis being configured to permit a ball to remain received on the portion of the chassis responsive to the signal indicative of sensed presence of a ball on the portion of the chassis; and
a display device (the control module 48 may display data from the ball on display 52 of the user interface 50; paragraph 0043) responsive to the sensor.
LoDuca discloses the claimed device with the exception of the shape of the chassis being one of a cone.  It has been held that a change in shape and/or form is generally recognized as a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claim 18, LoDuca shows the plurality of light-emitting diodes is configured to display indicia regarding timing and status (paragraphs 0038, 0044, 0048, 0052, 0057).
Claim 19, LoDuca does not expressly disclose the LED light being dimmable.  It is known in the art to use dimmable LED light(s) in order to aid in conserving power.   It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Claim 20, LoDuca shows a computer processor (paragraph 0039, computer; paragraphs 0043 and 0051, processor).
Claims 21, 27-29, LoDuca discloses the claimed device with the exception of the use of a NFC.  However, as taught by LoDuca ‘278 (sensor 125; column 5, lines 32-52) it is known in the art to utilize sensor with NFC capabilities for use in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for LoDuca’s device given that Loduca’278 teaches such is an appropriate manner to communicate with RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.
Claim 22, LoDuca shows a control interface (paragraphs 0005 and 0036, the control system 40 comprising a user interface 44).
Claim 23, LoDuca shows the control interface is configured to turn the device on and off (paragraphs 0044, 0047).
Claim 24, LoDuca shows the control interface is configured to permit a user to select one of a plurality of modes (paragraphs 0005, 0036, 0044).
Claim 25, LoDuca shows an accelerometer (paragraph 0043) configured to sense at least one of motion and orientation.
Claim 26, LoDuca discloses, an audio output device. (paragraph 0047, last three lines of the paragraph).
Claims 41, 47-49, LoDuca discloses the claimed device with the exception of the use of a NFC.  However, as taught by LoDuca ‘278 (sensor 125; column 5, lines 32-52) it is known in the art to utilize sensor with NFC capabilities for use in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for LoDuca’s device given that Loduca’278 teaches such is an appropriate manner to communicate with RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.  In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied.   




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711 
                                                                                                                                                                                      /ma/
14 August 2021